The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Amendments
As a result of the amendments to the claims, the 112(b) rejections over claims 33-38 have been withdrawn. 
Claims 4, 13, 18, 21 and 23-39 are currently pending in this Office Action. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 13, 18, 21, and 23-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over applicant admitted prior art (Composition B, See Table 1 in the instant specifications) in view of Hofeldt (US 5,075,362), Chiang et al. (US 2001/0018480), Mori et al (US 4,312,824) and Coulter et al (WO 2011069520 filed 2009, however US 2013/0041087 will be referred to as the English-translated equivalent).
Regarding Claims 13, and 4, Applicant admitted prior art teaches a closure liner composition comprising:
 	a thermoplastic polymer comprising high density polyethylene, the thermoplastic polymer being presented in the amount of 70% by weight of the composition (60% HDPE and 10% Ethylene Butylene Copolymer of Composition B, Table 1 of instant specification); and
an oxygen barrier polymer comprising polyisobutylene, the oxygen barrier polymer being present in the amount of 30% by weight of the composition (See Polyisobutylene of Composition B in Table 1 of instant specification). 
Composition B however does not teach comprising a particulate oxygen scavenging material, the particulate oxygen scavenging material being present in the amount of 1-30% by weight of the composition, and is silent to specifically reciting the thermoplastic polymer, the polyisobutylene oxygen barrier polymer, and the particulate oxygen scavenging material being formed into a single layer closure liner, the closure liner composition having a Shore hardness between 70 Shore A and 100 Shore A, and a melt flow index between 0 and 20 g/min, 2.16kg., 190°C. 
Nevertheless, Hofeldt teaches a closure liner composition (i.e. gasket formed from the composition of the invention, Col. 4 ln 44-50) also teaching the claimed thermoplastic polymer and oxygen barrier polymer blend (i.e. polyethylene, ethylene butylene copolymer, butyl rubber, and blends of one of more, see column 4 lines 14-26). Hofeldt further teaches comprising an oxygen scavenging material comprising sodium sulfite particles (see column 4 lines 57- column 5 lines 7). Furthermore, Hofeldt teach in an example embodiment where the polymer blend and oxygen scavenging material can form up to 93% and 7%, respectively, of a closure liner composition. Specifically, Example 6 provides a polyethylene based gasket where 2% is sodium ascorbate and 5% sodium sulfite, thus totaling in 7% and therefore within the claimed range of 1% to 30% of a particulate oxygen scavenging material (see column 6 lines 44-58).
Therefore, since applicant admitted prior art and Hofeldt are both drawn to reducing oxygen in a container in the form of a closure liner, and both teach the liner composition comprising polymeric 
As to the limitations regarding the properties of the closure liner composition (i.e. Shore hardness between 70 Shore A and 100 Shore A, and melt flow index between 0 and 20 g/min, 2.16 Kg., 190°C), it is seen that since the combination of the admitted prior art and Hofeldt discloses close structural similarity and similar utilities, there is an expectation that compounds similar in structure will have similar properties. In this case, since the composition taught by the combination discloses similar compositions of HDPE, polyisobutylene, and particulate oxygen scavenging material, and also both discloses their respective composition in the form of a closure liner (see paragraph 18 of instant specification and Col. 2 Ln. 44-50 of Hofeldt), then it is expected that the combination will have similar Shore hardness and melt flow index as the claimed composition. (see MPEP 2144.09.I).
The combination is silent to the specific average particle size of the sodium sulfite. However, Coulter et al. is further relied on to teach that it is known to incorporate alkali metal sulfite (i.e. sodium sulfite) in closure liners containing scavengers (see Abstract, and paragraph 26). It is further disclosed that the functionality of the oxygen-scavenging component can be controlled via the average particle size (paragraph 15) wherein it the average particle size can be adjusted to smaller than 20µm (paragraph 31).
Therefore, since Coulter is also directed to cap liner having similar oxygen scavenging materials (i.e. sodium sulfite), it would have been obvious to one of ordinary skill in the art to modify the average particle size of the sodium sulfite to control the functionality of the oxygen scavenger and optimize its effectiveness. 
The combination is silent to comprising mineral oil in the closure liner. However, it is noted that Hofeldt teaches adding a lubricant component into the closure liner (see Examples 1, 2, and 10). Therefore, one would have looked into known lubricants used in the process of making closure liners, such as one taught by Mori et al, where Mori further discloses white mineral oil as an example of lubricants appropriately used in closure liners (see Col. 6, Ln. 49-58) to reduce opening torque and facilitate opening of the cap. 
Therefore, since the combination discloses a lubricant, it would have been obvious to one of ordinary skill in the art to use mineral oil as a suitable lubricant in closure liners to reduce opening torque and to facilitate opening of the closure. 
Regarding Claims 18, Hofeldt further teaches a container filled with a product (i.e. beer bottle, see abstract), wherein the container is capped by a closure (column 2 lines 31-43), wherein the closure includes a closure liner (i.e. gasket, column 4 lines 44-50) fabricated from the closure liner composition according to claim 13 ("this gasket is preferably formed from the composition of the invention"). 
Regarding Claim 21, Applicant admitted prior art teaches container (i.e. bottles, paragraph 21), comprising a closure (i.e. crown closure paragraph 20), a closure liner composition comprising:
 	a thermoplastic polymer comprising high density polyethylene, the thermoplastic polymer being presented in the amount of 70% by weight of the composition (60% HDPE and 10% Ethylene Butylene Copolymer of Composition B, Table 1 of instant specification); and
an oxygen barrier polymer comprising polyisobutylene, the oxygen barrier polymer being present in the amount of 30% by weight of the composition (See Polyisobutylene of Composition B in Table 1 of instant specification). 
Composition B however does not teach comprising a particulate oxygen scavenging material, the particulate oxygen scavenging material being present in the amount of 1-30% by weight of the composition, the alkali metal sulfite having an average particle size in the range of 0.1µm to 50µm, and is silent to specifically reciting the thermoplastic polymer, the polyisobutylene oxygen barrier polymer, and the particulate oxygen scavenging material being formed into a single layer closure liner, the closure liner composition having a Shore hardness between 70 Shore A and 100 Shore A, and a melt flow index between 0 and 20 g/min, 2.16kg., 190°C. 

Chiang is relied on to also teach a composition comprising isoprene, isobutylene (paragraph 30), HDPE (paragraph 31), and sodium sulfite (alkali metals and sulfites, paragraph 19) formed into a cap liner (paragraph 54). Thus, in view of Chiang, there is a reasonable expectation of success that sodium sulfite can be combined with Composition B.  Chiang is also relied on as evidence or further teaching that the thermoplastic polymer is at least partially permeable to oxygen and water vapor (paragraph 31).
Therefore, since applicant admitted prior art and Hofeldt are both drawn to reducing oxygen in a container in the form of a closure liner, and both teach the liner composition comprising polymeric materials such as polyethylene and ethylene butylene copolymer, and oxygen barrier polymer such as butyl rubber, then it would have been obvious to one of ordinary skill in the art to add an oxygen scavenging material such as sodium sulfite to further reduce the oxygen inside the sealed container while also providing a barrier to oxygen. 
As to the limitations regarding the properties of the closure liner composition (i.e. Shore hardness between 70 Shore A and 100 Shore A, and melt flow index between 0 and 20 g/min, 2.16 Kg., 190°C), it is seen that since the combination of the admitted prior art and Hofeldt discloses close structural similarity and similar utilities, there is an expectation that compounds similar in structure will have similar properties. In this case, since the composition taught by the combination discloses similar compositions of HDPE, polyisobutylene, and particulate oxygen scavenging material, and also both discloses their respective composition in the form of a closure liner (see paragraph 18 of instant specification and Col. 2 
The combination is silent to the specific average particle size of the alkali metal sulfite. However, Coulter et al. is further relied on to teach that it is known to incorporate alkali metal sulfite (i.e. sodium sulfite) in closure liners containing scavengers (see Abstract, and paragraph 26). It is further disclosed that the functionality of the oxygen-scavenging component can be controlled via the average particle size (paragraph 15) wherein it the average particle size can be adjusted to smaller than 20µm (paragraph 31).
Therefore, since Coulter is also directed to cap liner having similar oxygen scavenging materials (i.e. sodium sulfite), it would have been obvious to one of ordinary skill in the art to modify the average particle size of the sodium sulfite to control the functionality of the oxygen scavenger and optimize its effectiveness. 
The combination is silent to comprising mineral oil in the closure liner. However, it is noted that Hofeldt teaches adding a lubricant component into the closure liner (see Examples 1, 2, and 10). Therefore, one would have looked into known lubricants used in the process of making closure liners, such as one taught by Mori et al, where Mori further discloses white mineral oil as an example of lubricants appropriately used in closure liners (see Col. 6, Ln. 49-58) to reduce opening torque and facilitate opening of the cap. 
Therefore, since the combination discloses a lubricant, it would have been obvious to one of ordinary skill in the art to use mineral oil as a suitable lubricant in closure liners to reduce opening torque and to facilitate opening of the closure. 
Regarding Claims 23 and 24, composition B of applicant’s admitted prior art further teaches wherein the oxygen barrier polymer consists polyisobutylene (see Table 1 of Applicant’s admitted prior art). 
Regarding Claims 25 and 26, since the combination discloses all the limitations of Claims 25-26, the composition taught by the combination would necessarily have similar properties and thus exhibit a similar dissolved oxygen profile after 6 days (see MPEP 2112.01).  Also, since the claim is directed to a closure liner, the recitation of being on “a metal cap sealing a glass container” is an intended use of the claimed product.  A recitation of the intended use of the claimed invention must result in a structural 
Regarding Claims 27 and 28, Applicant’s admitted prior art further teach wherein the thermoplastic polymer is present in the amount of 70% by weight of the composition (60% HDPE and 10% Ethylene Butylene Copolymer, see Composition B Table 1).
Regarding Claims 29 and 30, Applicant’s admitted prior art further teach wherein the oxygen barrier polymer is present in the amount of 30% by weight of the composition (30% polyisobutylene, see Composition B Table 1).
Regarding Claims 31 and 32, Hofeldt further teaches wherein the particulate sodium sulfite oxygen scavenging material is present in the amount of 5 by weight of the composition (Example 6 provides a polyethylene based gasket where 5% is sodium sulfite, see column 6 lines 44-58).
Regarding Claim 33, As similarly discussed in Claim 13 and 21, Applicant’s admitted prior art discloses a closure liner composition comprising:
60% by weight of the composition of a high density polyethylene which is at least partially permeable to oxygen and water vapor; 
30% by weight of the composition of an oxygen barrier polymer comprising polyisobutylene; 
ethylene butylene copolymer; and
wherein all components are formed into a single layer closure liner;
Hofeldt is further relied on to teach 5% by weight of the composition of a particulate oxygen scavenging material comprising sodium sulfite particles. Coulter is further relied on to modify the oxygen scavenging materials to have an average particle size in the range of 20 microns. As to the limitations regarding the properties of the closure liner composition (i.e. Shore hardness between 70 Shore A and 100 Shore A, and melt flow index between 0 and 20 g/min, 2.16 Kg., 190°C), it is seen that since the combination of the admitted prior art and Hofeldt discloses close structural similarity and similar utilities, there is an expectation that compounds similar in structure will have similar properties. In this case, since the composition taught by the combination discloses similar compositions of HDPE, polyisobutylene, and particulate oxygen scavenging material, and also both discloses their respective composition in the form 
Applicant’s admitted prior art further teaches wherein the composition comprises polydimethyl siloxane (see Composition B, Table 1). 
Regarding Claim 34, Applicant’s admitted prior art further teach wherein the composition comprises 10% ethylene butylene copolymer, and 0.5% of polydimethylsiloxane (Composition B, Table 1). Hofeldt further teaches wherein the particulate oxygen scavenging material comprising sodium sulfite is 7% (Below 10%, Col. 5, Ln. 47-50). The combination does not specifically recite comprising 58% of the thermoplastic polymer and 25% of the polyisobutylene oxygen barrier polymer. However, Applicant’s prior art discloses wherein the HDPE is 60% and Polyisobutylene is 25% which is seen to be merely close to the claimed range such that one of ordinary skill in the art would not expect the properties to change.  
Regarding Claim 35, Hofeldt further teach wherein the particulate oxygen scavenging material comprising sodium sulfite is present in the amount of 5% by weight of the composition (see column 6 lines 44-58).
Regarding Claim 36, Hofeldt further teach wherein the composition further comprises “generally below 10%” by weight of the composition of fillers (construed as less than 10%) which is near the claimed 10-20% (see Col. 4, Ln. 36-47). While Hofeldt teaches a range that does not overlap with the claimed range (below 10% vs. claimed 10-20%), it is construed to be merely close (since the prior art discloses 9.9%) such that one of ordinary skill in the art would have expected them to have similar properties (see MPEP2144.05.I). In other words it is not seen that the difference would provide a significant change over the prior art. 
Regarding Claim 37, since the combination discloses all the limitations of Claims 37, the composition taught by the combination would necessarily have similar properties and thus exhibit a similar dissolved oxygen profile after 6 days (see MPEP 2112.01).  Also, since the claim is directed to a closure liner, the recitation of being on “a metal cap sealing a glass container” is an intended use of the claimed product.  A recitation of the intended use of the claimed invention must result in a structural 
Regarding Claim 38, the combination above discloses the closure liner of Claim 33. Applicant’s admitted prior art further discloses a container having a closure (crown closure, paragraph 20) with the closure liner composition. Hofeldt also further teach wherein a container that capped by a closure, wherein the closure includes a closure liner fabricated from the closure liner composition (see Ex. 7, Col. 6, ln. 60-68). 
Regarding Claim 39, Hofeldt further teaches wherein the particular oxygen scavenging material consists of alkali metal sulfite (Col. 5, Ln. 1-7). 

Response to Arguments
Applicant’s arguments in the response filed 30 Nov 2020 has been fully considered but is found not persuasive over the prior art of record. 
Applicant presents several arguments directed to the prior art of record not teaching, suggesting and/or teaches away from using HDPE with polyisobutylene and/or “hard polymers”. Specifically, applicant argues that due to the moisture barrier properties of the polymers, one of ordinary skill in the art would not combine the composition with an oxygen scavenger material since the oxygen scavenging material requires moisture in order to be activated. 
However, it is reiterated that the rejection primarily relies on applicant’s admitted prior art (Composition B), and obviousness is based on whether one of ordinary skill in the art would take the sodium sulfite used in the polyethylene/oxygen barrier blend of Hofeldt and apply it to the polyethylene/polyisobutylene blend of Composition B. In this case, Hofeldt recites that the preferred thermoplastic composition uses generic polyethylene wherein the polyethylene is “preferably a low density polyethylene, and may be a very low density polyethylene” (Col. 4, Ln. 27-32). Since Hofeldt is merely stating that the LDPE is preferred (not required), Hofeldt is not seen to be teaching away from combining the oxygen scavenging material with HDPE because Hofeldt still suggests that the broader polyethylene are suitable. Therefore, there is no evidence in Hofeldt to suggest that Hofeldt’s oxygen 
As to applicant’s argument that one of ordinary skill in the art would not have a reasonable expectation of success since polyisobutylene is a hard polymer with oxygen and moisture barrier properties (page 12 of the remarks), the argument is not persuasive since composition B is not 100% made of polyisobutylene. Since applicant has identified HDPE as a thermoplastic that is “permeable, or at least partially permeable, to oxygen and water vapor”, there is a reasonable expectation that composition B is also at least partially permeable to oxygen and water vapor and thus would not teach away from combining the oxygen scavenging material with the polymer blend of Composition B. 
In response to applicant’s argument that the admitted prior art cannot be used for obviousness because it is a “comparative example”, the argument is not persuasive because applicant indicates that Composition B is a “prior art composition” (paragraph 18 of applicant’s specification). MPEP 2129 states that “A statement by an applicant in the specification or made during prosecution identifying the work of another as "prior art" is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102.” Therefore, it is submitted that Composition B is prior art. 
In response to applicant’s argument regarding unexpected results and synergistic effects, the argument is not persuasive because it is reminded that the rejection is based on Composition B as the primary reference, and further relies on Hofeldt to modify the composition by further comprising an oxygen scavenging material; therefore, one of ordinary skill in the art, in possession of composition B, would have reasonably expected that adding an oxygen scavenging material to similar polymer blends would have an improved effect, relative to the composition without an oxygen scavenging material. At the very least, one of ordinary skill in the art would at least expect similar results, if not better, between the 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792